Name: 85/392/EEC: Commission Decision of 16 July 1985 amending for the seventh time Decision 85/163/EEC on certain protective measures against foot-and-mouth disease in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-08-22

 Avis juridique important|31985D039285/392/EEC: Commission Decision of 16 July 1985 amending for the seventh time Decision 85/163/EEC on certain protective measures against foot-and-mouth disease in Italy Official Journal L 224 , 22/08/1985 P. 0042 - 0043*****COMMISSION DECISION of 16 July 1985 amending for the seventh time Decision 85/163/EEC on certain protective measures against foot-and-mouth disease in Italy (85/392/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 85/320/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 85/322/EEC (4), and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (5), as last amended by Directive 85/321/EEC (6), and in particular Article 7 thereof, Whereas an outbreak of foot-and-mouth disease has occurred in Italy; whereas that outbreak is such as to constitute a danger to the livestock of the other Member States, owing to the large volume of trade both in animals and fresh meat and in cereals meat-based products; Whereas, following that outbreak of foot-and-mouth disease the Commission adopted several Decisions, particularly 85/163/EEC of 6 February 1985 on certain protective measures against foot-and-mouth disease in Italy (7); Whereas the outbreaks have, as a result of the measures introduced and the action taken by the Italian authorities, in particular as regards vaccination against foot-and-mouth disease, been confined to certain parts of Italy's territory; Whereas it seems necessary to amend the scope of the restrictive measures to take account of the development of the disease and of measures carried out locally by the Italian authorities; Whereas as far as the restrictions in trade in meat are concerned the local health areas may be adopted experimentally as the basic geographical units; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 85/163/EEC is hereby amended as follows: 1. In Article 1 (2), '28 June 1985' is replaced by '16 July 1985'. 2. In Article 2 (3), '28 June 1985' is replaced by '16 July 1985'. 3. In Article 3 (3), '28 June 1985' is replaced by '16 July 1985'. 4. The Annex is replaced by the Annex to this Decision. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision three days after its notification. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 168, 28. 6. 1985, p. 36. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 168, 28. 6. 1985, p. 41. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No L 168, 28. 6. 1985, p. 39. (7) OJ No L 63, 2. 3. 1985, p. 23. ANNEX 1. Parts of the territory are the subject of restrictions on trade in live animals: - the provinces of Avellino, Bari, Benevento, Campobasso, Caserta, Catanzaro, Cosenza, Ferrara, Foggia, Massa Carrara, Napoli, Taranto, Trento and Salerno, - any other part of the territory situated within a radius of 10 kilometres around any outbreak of foot-and-mouth disease recorded after 1 February 1985. 2. Parts of the territory are the subject of restrictions on trade in fresh meat and meat products: (a) meat obtained from animals slaughtered after 3 June 1985 and products prepared using such meat: - in the province of Bari local health area No 18; (b) meat obtained from animals slaughtered after 24 June 1985 and products prepared using such meat: - in the province of Avellino local health areas No 1 and 2, and - in the province of Catanzari local health area No 17; (c) any other part of the territory situated within a radius of 10 kilometres around any outbreak of foot-and-mouth disease recorded after 1 June 1985.